Case 4:13-cv-00072-WTM-GRS Document 25 Filed 04/20/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

ERIC BERNARD SCOTT,
Petitioner-Appellant,
Case No. CV413-72

vs.

WARDEN, MACON STATE PRISON,

ee ON Oe ese es es

Respondent-Appellee,.

ORDER
The appeal in the above-styled action having been dismissed
by the United States Court of Appeals for the Eleventh Circuit,
IT IS HEREBY ORDERED that the order of the United States Court
of Appeals for the Eleventh Circuit is made the order of this Court.

AL
SO ORDERED, this CO day of April 2020.

A071

WILLIAM T. MOORE, JR., JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
